Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the GCP system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 20120286103 A1) in view Carlson et al. (US 20120138752 A1).
In regards to claim 16, Hilleary teaches a traffic control system comprising a railroad crossing system comprising a constant warning time device with a control unit configured to produce multiple signals (Paragraphs 13, 45, 47).  Hilleary furthermore, teaches a sensing system comprising at least one sensor connected to a rail of a railroad track at a predetermined position (Paragraph 46; Figures 1, 2).  Hilleary also teaches a communication network interfacing with the railroad crossing control system and the wheel sensing system and adapted to transmit data (Paragraph 20).  The sensing system provides speed values of a rail vehicle travelling on the railroad track (Paragraphs 4, 21), and the speed values are transmitted to the railroad crossing control system via the communication network for producing a preemption signal to control the traffic signal control system (Paragraphs 21, 44, 45, 68).    
Hilleary however fails to teach the sensing system including sensors used to detect the presence of wheels on the railroad.  Carlson on the other hand teaches an approaching train sensor system with the sensors on the track for the means to detect the oncoming train’s wheels (Paragraphs 56, 121).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Carlson’s teaching with Hileary’s teaching of other sensors that provide speed values, in order to further enable train traffic safety on the tracks.
In regards to claim 17, Hilleary modified teaches the traffic signal control system comprises a traffic control unit controlling a plurality of traffic signals (Paragraphs 19, 31), the traffic control unit being operably coupled to the constant warning time device (Paragraphs 15, 45), the traffic control unit initiates a preemption sequence for the traffic signals based on the preemption signal (Paragraphs 44, 45).
In regards to claim 18, Hileary modified teaches the control unit of the constant warning time device further comprises prediction logic for producing the preemption signal and constant warning time signals, i.e. detection signals and speed values captured by sensors are provided to a processing 
In regards to claim 19, Hilleary modified teaches the predetermined position of the at least one sensor corresponds to an approach length required to start the preemption sequence, the approach length being determined from the train vehicle travelling on the track at maximum authorized speed (Paragraphs 4, 20, 21, 46); the radar sensors being positioned at a predetermined distance from the traffic signal (Figures 1 & 2, Paragraphs 37, 38).
In regards to claim 20, Hileary modified teaches the traffic control system having at least one sensor physically connected to the rail of the railroad track without an electrical connection to the trail or the railroad track such as radar sensors (Paragraphs 32, 37).
In regards to claim 21, Hileary modified teaches at least one sensor comprising transmitters and receivers (Paragraph 40).  Carlson further teaches the speed values of the rail vehicle are determined based on electromagnetic detection of wheels on the rail vehicle by the transmitters and receivers (Paragraph 56).
In regards to claim 22, Hileary modified via Carlson teaches the wheel sensing system comprising a trackside connection box operably coupled to at least one sensor and further determining the speed values of the rail vehicle and transmitting the speed values to the control system (Paragraphs 56, 121).  
In regards to claim 23, Hileary modified teaches the communications network comprises one or more Ethernet protocols, and wherein the speed values are transmitted using one or more Ethernet protocols (Paragraph 51).
In regards to claim 24, Hileary modified via Carlson teaches the wheel sensing system comprising multiple sensors arranged in series connected to a rail (Figure 2 (20) (22)).
In regards to claim 25, Hileary modified teaches sensors of the sensing systems are connected to a rail of the railroad track at predetermined positions on opposite sides of an island of a railroad crossing (Paragraphs 37, 38).
In regards to claim 26, Hilleary teaches a method for providing preemption signals to a traffic control system comprising installing a sensing system (Paragraphs 13, 45, 47), comprising at least on 
Hilleary however fails to teach the sensing system including sensors used to detect the presence of wheels on the railroad, and further connected to the rail.  Carlson on the other hand teaches an approaching train sensor system with the sensors on the track for the means to detect the oncoming train’s wheels (Paragraphs 56, 121).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Carlson’s teaching with Hileary’s teaching of other sensors that provide speed values, in order to further enable train traffic safety on the tracks.
In regards to claim 17, Hilleary modified teaches the traffic signal control system comprises a traffic control unit controlling a plurality of traffic signals (Paragraphs 19, 31), the traffic control unit being operably coupled to the constant warning time device (Paragraphs 15, 45), the traffic control unit initiates a preemption sequence for the traffic signals based on the preemption signal (Paragraphs 44, 45).
In regards to claim 28, Hileary modified teaches at least one sensor comprising transmitters and receivers (Paragraph 40).  Carlson further teaches the speed values of the rail vehicle are determined based on electromagnetic detection of wheels on the rail vehicle by the transmitters and receivers (Paragraph 56).
In regards to claim 29, Hileary modified via Carlson teaches the wheel sensing system comprising a trackside connection box operably coupled to at least one sensor and further determining the speed values of the rail vehicle and transmitting the speed values to the control system (Paragraphs 56, 121).  
In regards to claim 30, Hileary modified teaches the communications network comprises one or more Ethernet protocols, and wherein the speed values are transmitted using one or more Ethernet protocols (Paragraph 51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685